Citation Nr: 0805786	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and son 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had service with the recognized guerrillas 
during World War II.  Her spouse died in February 1999.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.    


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service by her deceased spouse.  38 U.S.C.A. §§ 101(2), 107 
(West 2002 and West Supp. 2006); 38 C.F.R. §§ 3.40, 3.203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  38 C.F.R. § 3.203(c) (2007); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United 
States service department does not verify the claimed 
service, the applicant's only recourse lies within the 
relevant service department, not with VA.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).  

In short, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  38 C.F.R. § 3.203 
(2007); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant's deceased spouse did not have 
the requisite qualifying service for purposes of VA benefits.  
The NPRC replied in November 2005 that the appellant's spouse 
had no service in the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.   

The appellant submitted an affidavit from her spouse that 
shows that he had recognized guerrilla service in the service 
of the United States Army.  However, the appellant's own 
assertions as to her spouse's particular service fail to meet 
the requirements of 38 C.F.R. § 3.203(a) because the 
assertions do not constitute a document from a United States 
service department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. § 
3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service department has determined that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the United 
States Armed Forces.  Moreover, the certificate from the 
Military Service Board of the Department of National Defense 
that the appellant submitted does not verify her spouse's 
service, as necessary for entitlement to VA benefits.  The 
Board must therefore find that the appellant's spouse did not 
have the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
death benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.   




ORDER

Legal entitlement to VA benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


